Title: III. Further Observations on the Tobacco Trade, [ca. October 1787]
From: Bérard, Jean Jacques
To: 



[ca. Oct. 1787]

Oservations sur L’Etat des Tabacs d’Amérique, Achetés du Commerce à L’Orient, depuis le 1er. Janvier 1786 Jusqu’au 3 Septembre 1787.
L’Etat des Tabacs livrés à l’Orient depuis cette Epoque et paiés, suivant la décision de Berny, monte, en effet, à 8700 Boucauds environ. Tous ces Tabacs sont arrivés sur Navires français ou Américains, à l’exception de 5 à 600 Boucauds qui se trouvaient déjà à l’Orient lorsque la décision de Berny fut connue; par cette raison et que les chargements étaient pour Compte Américain, ils ont joui des prix convenus à Berny.
La vente de ces 8700 Boucauds a été faite aux prix suivants


Le James River divisé en trois Classes paié


    
36₶-10/ 34₶-6/ 33₶-16/


Le Potoumak et Rapahanock ‥ idem ‥


    
34₶-10/ 34₶-2/ 33₶-10/


ditto de plus inférieur



31₶-6/


Le Maryland en deux Classes
32₶-10/ 32.₶


Le tout a été livré à la tarre réelle que, d’aprés quelques épreuves faites, on a fixée à 102₶ par Boucaud.
La totalité des tabacs invendus éxistante à l’Orient peut s’élèver à 3700 Boucauds que la ferme refuse séchement, sous prétexte que les prix sont beaucoup trop chers, que ses Magasins sont pleins et qu’elle a rempli l’engagement de la convention de Berny; mais dans le vrai, il parait qu’elle traiterait dans les prix de 30 à 31.₶ mais avec la tarre de 15 p% sur laquelle ils insistent.



Il peut y avoir d’invendu
à Bordeaux env.
4000.
Boucauds



au Havre
1000.
“



à Morlaix
150.
“



à Marseille
300.
“




5450.
Boucauds


Mais tous ces Tabacs ne sont arrivés dans ces Ports que depuis Mai et Juin 1787, tandis que ceux à l’Orient y sont depuis Janvier jusqu’en mai dernier pour la majeure partie, et sont tous venus sur Navires Américains ou Français. Il y a eu trois autres chargements sous Pavillon Anglais contenant 991 Boucauds; mais ils n’y ont pas été déchargés et ont relevé pour Rotterdam et Londres.
Il sera donc de toute justice de demander que la ferme générale donne ordre à ses préposés d’acheter dans chaque Port les tabacs du Commerce par datte d’arrivée, et que dans ce moment elle commence par le Port où ses refus d’acheter depuis long-tems et sa conduitte véxatoire ont accumulé des tabacs depuis Janvier 1787. sur lesquels les propriétaires Américains éprouveront des pertes tant par les intérèts qu’ils païent sur les avances qu’ils ont reçu, que par le déchet de leurs tabacs, les Magasinages et surtout l’éloignement qui doit s’ensuivre pour de nouvelles opérations.
La Ferme prétend avoir rempli son engagement de Berni par l’achat du Commerce de 15000. Boucauds mais elle doit recevoir cette quantité chaque Année jusqu’à l’expiration du Contrat avec M. Moris, qui va jusqu’en Avril 1788: il faudrait donc, pour se dispenser de continuer ses Achats, qu’elle prouvat avoir acheté depuis le 1er. Juin 1786. aux conditions de la convention de Berny, 28000 Boucauds et tous venus sur Navires Français ou Américains. Or c’est ce qu’elle ne peut prouver. On lui prouvera au contraire que dans les achats qu’elle a fait faire particulièrement au Havre, à Dunkerque et à Morlaix: depuis cette même convention elle a acheté, depuis le moi de mai 1786 Jusqu’en mai 1787. 7871 Boucauds de tabacs venus sur Navires Anglais, à des prix et tarre de sa convenance et au dessous de la convention de Berni.


Donc 2712.
Boucauds
au Havre


1159.
ditto
à Morlaix


et 4000.
ditto
à Dunkerque


7871
Boucauds



d’une seule maison (Messieurs De Bagnes freres) cette dernière,  il est vrai, avec l’Agrément de M. De Calonne; mais tous ces tabacs venus par Vaisseaux Anglais ou étrangers ne doivent pas être compris dans les 15000. Boucauds que la ferme s’est engagée d’acheter annuellement du Commerce particulier jusqu’à la fin du traité avec M. Morris.
Il est indispensable que la ferme s’explique sur les quantités de tabacs qu’elle compte encore recevoir du Commerce jusqu’á la fin du traité et le prix qu’elle compte etablir sur ceux qui arriveront après que le traité avec M. Morris sera terminé, et que par suite la convention de Berny n’aura plus d’Effet, afin que les Américains sachent d’avance sur quoi ils pourront compter pour regler leurs envois en conséquence.
